UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6305



MICHAEL G. MICK,

                                            Plaintiff - Appellant,

          versus

JANET RENO; WILLIAM THOMPSON, Warden, FCI,
Morgantown, WV; BRENDA BARRETT, Health Ser-
vices Administrator; A. BLANCO, Physician's
Assistant; M. BLANCO, Physician's Assistant;
J. AHAMED, Physician's Assistant; R. WHITENER,
Physician's Assistant; VICTOR SIHA, M.D.;
UNNAMED CORRECTIONAL OFFICERS, P.T.U.; G. L.
BOGDEN, Assistant Warden, FCI, Morgantown, WV,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-13-1)

Submitted:   May 16, 1996                   Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael G. Mick, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his complaint filed under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The

district court dismissed the complaint pursuant to 28 U.S.C.

§ 1915(d) (1988). We have reviewed the record and the district

court's opinion, and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Mick v. Reno, No.

CA-96-13-1 (N.D.W. Va. Feb. 16, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2